IA115th CONGRESS1st SessionH. J. RES. 55IN THE HOUSE OF REPRESENTATIVESJanuary 31, 2017Mr. Stewart (for himself, Mr. Gosar, Mr. Gohmert, Mrs. Radewagen, Mr. Cramer, and Mr. Biggs) submitted the following joint resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the final rule of the Office of Natural Resources Revenue relating to Amendments to Civil Penalty Regulations. 
That Congress disapproves the rule submitted by the Office of Natural Resources Revenue relating to Amendments to Civil Penalty Regulations (81 Fed. Reg. 50306 (August 1, 2016)), and such rule shall have no force or effect. 